Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions

1.	Applicant elects to prosecute the species I, corresponding to claims 1-8, 10-12 and 14-20, without traverse is acknowledged.

Claim Objections

2.	Claims 9, 13 and 21-22 are objected to because of the following informalities: those claims are “not elected” claims. The status should be “”Withdrawn/cancelled”. Correction are required.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. PUB. 2012/0183194, hereinafter “Brown”) in view of Day (U.S. PUB. 2016/0242740).

Consider claim 1, Brown teaches a method for artifact correction of three-dimensional volume image data of an object, comprising: receiving first volume image data via a first interface, the first volume image data being based on projection measurement data acquired via a computed tomography device, the computed tomography device including a system axis (figs. 1 & 3,page 1 [0016] and page 2 [0031]), and the first volume image data including an artifact including high-frequency first portions in a direction of a system axis and including second portions, being low-frequency relative to the high-frequency first portions (page 2 [0021]), in a plane perpendicular to the system axis, has (page 2 [0019]).
Brown does not explicitly show that ascertaining, via a computing unit, artifact-corrected second volume image data by applying a trained function to the first volume image data received; and outputting the artifact-corrected second volume image data via a second interface.
In the same field of endeavor, Day teaches ascertaining, via a computing unit, artifact-corrected second volume image data by applying a trained function to the first volume image data received (page 11 [0171]); and outputting the artifact-corrected second volume image data via a second interface (page 11 [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, ascertaining, via a computing unit, artifact-corrected second volume image data by applying a trained function to the first volume image data received; and outputting the artifact-corrected second volume image data via a second interface, as taught by Day, in order to use a learning approach to detect a three-dimensional face surface in volumetric ultrasound data.

Consider claim 2, Brown further teaches wherein the projection measurement data includes a sub-sampling in the direction of the system axis (page 2 [0020]).

Consider claim 3, Brown further teaches wherein the artifact is a windmill artifact (page 2 [0020]).

Consider claim 4, Brown further teaches wherein the artifact is a cone beam artifact (page 1 [0017]).

Consider claim 5, Day further teaches wherein the trained function is based on a neural network (page 5 [0084]-[0085]).

Consider claim 10, Brown teaches a correction system for artifact correction of three-dimensional volume image data of an object, comprising: a first interface, to receive first three-dimensional volume image data, the first volume image data being based on projection measurement data acquired via a computed tomography device (figs. 1 & 3,page 1 [0016] and page 2 [0031]), the computed tomography device including a system axis and the first volume image data including an artifact including high- frequency first portions in a direction of the system axis (page 2 [0021]) and, in a plane perpendicular to the system axis, including second portions which are low- frequency relative to the high-frequency first portions (page 2 [0019]).
Brown does not explicitly show that a computing unit, to ascertain artifact-corrected second volume image data by applying a function, trained by way of a machine learning method, to the first volume image data; and a second interface, to output the artifact-corrected second volume image data.
In the same field of endeavor, Day teaches a computing unit, to ascertain artifact-corrected second volume image data by applying a function, trained by way of a machine learning method, to the first volume image data (page 11 [0171]); and a second interface, to output the artifact-corrected second volume image data (page 11 [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a computing unit, to ascertain artifact-corrected second volume image data by applying a function, trained by way of a machine learning method, to the first volume image data; and a second interface, to output the artifact-corrected second volume image data, as taught by Day, in order to use a learning approach to detect a three-dimensional face surface in volumetric ultrasound data.

Consider claim 11, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, Day further teaches a computed tomography device, embodied for acquiring projection measurement data of an object, and comprising the correction system of claim 10 (page 5 [0084]-[0085]).

Consider claim 14, Day further teaches a non-transitory computer program product storing a computer program, directly loadable into a memory of at least one of a correction system and a training system, including program sections to carry out the method for artifact correction of claim 1, when the program sections are executed by the correction system the training system (page 5 [0084]-[0085]).

Consider claim 15, Day further teaches a non-transitory computer-readable storage medium, storing program sections readable and executable by at least one of a correction system and a training system, to carry out the method for the artifact correction of claim 1, when the program sections are executed by the at least one of the correction system and the training system (page 5 [0084]-[0085]).

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 17.

Allowable Subject Matter

5.	Claims 6-8 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 6, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the trained function is based on first artifact-affected training volume image data of a training object and on second substantially artifact-free training volume image data of the training object, wherein the first artifact-affected training volume image data includes a training artifact, having high-frequency first portions in the direction of a first axis and, in a plane perpendicular to the first axis, second portions which are low-frequency relative to the high-frequency first portions, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 7-8 and 20.

Consider claim 18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the trained function is based on first artifact-affected training volume image data of a training object and on second substantially artifact-free training volume image data of the training object, wherein the first artifact-affected training volume image data includes a training artifact, having high-frequency first portions in the direction of a first axis and, in a plane perpendicular to the first axis, second portions which are low-frequency relative to the high-frequency first portions, in combination with other limitations, as specified in the independent claim 1 and dependent claim 2, and further limitations of their respective dependent claim 19.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649